Citation Nr: 1214372	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  06-17 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD), claimed as depression.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to March 1997.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge in October 2009.  A transcript of the hearing is associated with the claims file.

The Board remanded this case for further development in December 2009 and November 2010.


FINDINGS OF FACT

1.  The record includes credible supporting evidence of the Veteran's claimed in-service personal assault stressor. 

2.  The preponderance of the evidence shows that the Veteran has a diagnosis of PTSD, at least in part predicated on the in-service sexual assault.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110 , 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board awards service connection for PTSD, which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

The first two elements of a PTSD service connection claim are a medical diagnosis of PTSD and a link, established by medical evidence, between current PTSD symptoms and an in-service stressor.  38 C.F.R. § 3.304(f).  The Veteran was diagnosed with PTSD in May 2010 by the VA examiner.  In a December 2010 addendum opinion, that examiner opined that it was more likely than not that the Veteran's PTSD resulted from his experiences in service, including his reported sexual molestation during service.  Thus, these elements have been met. 

The third requirement necessary to establish service connection for PTSD is credible supporting evidence that the claimed in-service stressor occurred.  

In this case, the Veteran's DD Form 214 shows no awards indicative of combat.  Moreover, his claimed stressor is not predicated on a fear of hostile military or terrorist activity.  Thus, his claimed stressor must be corroborated by evidence other than his own lay testimony.  See Doran v. Brown, 6 Vet. App. 283, 289 (1994); 38 C.F.R. § 3.304(f)(3).  

The stressor claimed by the Veteran is a personal assault that occurred during his military service.  In cases involving personal assault, evidence from sources other than the Veteran's service records, such as records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy; may corroborate the Veteran's account of the stressor.  38 C.F.R. § 3.304(f)(5).  At his October 2009 hearing, the Veteran described a sexual assault in service in 1987, while he was aboard a submarine.  Prior VA treatment records noted the Veteran's report of military sexual trauma.  See, February 2006 VA treatment record.   The May 2010 VA examiner found that the Veteran was likely able to handle his emotions with regard to the assault until a second stressor, news of his step-daughter's sexual assault, brought his stress level to unbearable heights.

While the Veteran's service treatment records do not refer to either the Veteran's reported assault or that of his step-daughter, they do show treatment for gambling addiction in June 1996 and a suicide attempt in October 1996.  Additionally, his service records show a pattern of behavioral changes including his rule-breaking during his treatment for gambling addiction, which ultimately led to his discharge from the program and, later, a disciplinary action in January 1997.  Based on these records and the December 2010 statements of the VA examiner, the Board finds that the evidence corroborating the Veteran's reported in-service sexual assault is at least in equipoise.  Thus, applying the benefit of the doubt in favor of the Veteran, the third and final requirement under 38 C.F.R. § 3.304(f) is satisfied. 

Accordingly, service connection for PTSD due to personal assault is warranted.  In reaching this conclusion, the evidence is at least in equipoise, and the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for posttraumatic stress disorder is granted.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


